IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44157

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 376
                                                )
       Plaintiff-Respondent,                    )   Filed: February 21, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CESAR E. CASTREJON-MARTINEZ,                    )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of three years, for felony driving under the
       influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Aaron J. Currin, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Cesar E. Castrejon-Martinez pled guilty to felony driving under the influence. Idaho
Code §§ 18-8004, 18-8004C(2). The district court sentenced Castrejon-Martinez to a unified
term of five years with three years determinate and retained jurisdiction. Following the period of
retained jurisdiction, the district court suspended Castrejon-Martinez’s sentence and placed him
on probation for a period of four years. Castrejon-Martinez appeals asserting that the district
court abused its discretion by imposing an excessive sentence.




                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Castrejon-Martinez’s judgment of conviction and sentence are affirmed.




                                                   2